Order filed February 27, 2014




                                  In The

                  Fourteenth Court of Appeals
                                ____________

                           NO. 14-14-00042-CV
                                ____________

SCOTT MAGZEN, VALERUS COMPRESSION SERVICES, LP, VALERUS
    COMPRESSION SERVICES MANAGEMENT LLC, TPG CAPITAL
         LLC, TPG V VE, LP AND TPG VI VE, LP,, Appellants

                                    V.

JAMES J. WOODCOOK, C & J INDUSTRIES, INC., DEFINED BENEFIT
        TRUST, AND OTHERS SIMILARLY SITUATED, Appellees


                 On Appeal from the 165th District Court
                         Harris County, Texas
                   Trial Court Cause No. 2013-69580

                                ____________

                           NO. 14-14-00019-CV
                                ____________

      IN RE VALERUS COMPRESSION SERVICES, LP, VALERUS
      COMPRESSION SERVICES MANAGEMENT LLC, TPG CAPITAL
             LLC, TPG V VE, LP, AND TPG VI VE, LP, Relator
                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              165th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2013-69580


                                    ORDER

      On January 8, 2014, Scott Magzen, Valerus Compression Services, LP,
Valerus Compression Services Management LLC, TPG Capital LLC, TPG V VE,
LP and TPG VI VE, LP, filed a notice of appeal from the trial court’s order signed
January 7, 2014. That appeal was assigned to this court under our appellate case
number 14-14-00042-CV. On January 8, 2014, Valerus Compression Services,
LP, Valerus Compression Services Management LLC, TPG Capital LLC, TPG V
VE, LP and TPG VI VE, LP, filed a petition, joined by Scott Magzen, for writ of
mandamus complaining of the same order. The original proceeding has been
assigned our case number 14-14-00019-CV.

      Appellants have requested the appeal and original proceeding consolidated.
The request is granted. Accordingly, the court orders the appeal and original
proceeding CONSOLIDATED.



                                     PER CURIAM


Panel consists of Justices McCally, Busby and Donovan.